Citation Nr: 1132465	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than December 8, 2003, for the grant of service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to July 1971 and from May 1976 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which granted service connection for asbestosis, effective December 8, 2003.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In a rating decision dated August 1971, the RO granted service connection for pulmonary and hepatic sarcoidosis.  

2.  The Veteran did not appeal the August 1971 rating decision and, thus, it became final.  

3.  On December 8, 2003, the RO received an informal claim of entitlement to an increased rating for service-connected sarcoidosis.  In April 2004, the RO received an informal claim seeking service connection for asbestosis.  

4.  In a May 2009 rating decision, the RO granted service connection for asbestosis, to be included in the evaluation for service-connected sarcoidosis, effective from December 8, 2003.  

5.  The most competent, credible, and probative evidence of record reflects that the first time the Veteran is shown to be diagnosed with, or manifest symptoms of, asbestosis is February 2004.  
CONCLUSION OF LAW

Entitlement to an effective date earlier than December 8, 2003, for the grant of service connection for asbestosis, is not warranted.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(o)(2) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than December 8, 2003 for the grant of service connection for asbestosis.  He has specifically asserted that service connection for asbestosis should be granted effective from August 1970 because asbestosis was visible on X-ray in August 1970.  In the alternative, he has asserted that service connection should be granted effective from 1978, after his second period of active duty.  

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  The statute and regulation provide, in pertinent part, that the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. §3.400.  For service connection claims, the effective date may also be day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In DeLisio v. Shinseki, No. 09-0404 (U.S. Vet. App. Aug. 24, 2011), however, the Court holds that "when a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease that may be associated with service, the Secretary generally must investigate the possibility of secondary service connection; and, if that causal disease or disability is, in fact, related to service, the pending claim reasonably encompasses a claim for benefits for the causal disease or disability, such that no separate filing is necessary to initiate a claim for benefits for the causal disease or disability, and such that the effective date of benefits for the causal disability can be as early as the date of the pending claim. (Emphasis added).  

Review of the record reveals that, in July 1971, immediately following discharge from his first period of active service, the Veteran filed a claim seeking service connection for a respiratory disorder and pulmonary sarcoidosis.  The Veteran's claim was granted in a rating decision dated August 1971, wherein the RO granted service connection for pulmonary and hepatic sarcoidosis and assigned a 30 percent disability rating, effective from July 15, 1971, the day following discharge from his first period of active duty.  

In this context, the medical evidence of record at the time of the August 1971 rating decision reflected that the Veteran had been diagnosed and treated for pulmonary and hepatic sarcoidosis during service, following confirmation of that diagnosis by several chest X-rays and Medical Board proceedings during his first period of active duty.  See service treatment records.  

The record reveals that the Veteran re-entered the Navy in May 1976 and that his VA compensation benefits were discontinued due to such service.  However, the Veteran's VA benefits were re-instated following discharge from his second period of service, effective October 1987, the date he requested that his benefits be re-instated.  See May 1988 rating decision.  The evidence of record at the time of the May 1988 rating decision showed that the Veteran continued to receive treatment for his respiratory condition, which continued to be diagnosed as sarcoidosis and included a new diagnosis of mild obstructive airway disease.  See December 1987 VA examination report.  

Importantly, a diagnosis of, or findings consistent with, asbestosis were not reflected in the record at that time, providing highly probative evidence against this claim.  

On December 8, 2003, the Veteran filed a claim seeking an increased rating for his service-connected sarcoidosis, in addition to seeking service connection for various disabilities as secondary to his service-connected sarcoidosis disability, including a non-specified lung condition.  

Thereafter, in April 2004, the Veteran filed a claim specifically seeking service connection for asbestosis and hepasplenomegaly.  

In a May 2009 rating decision, the RO granted service connection for asbestosis, to be included in the evaluation for service-connected sarcoidosis, effective from December 8, 2003, the date VA received the Veteran's claim for an increased rating for service-connected sarcoidosis.  The Veteran disagreed with the effective date assigned for the grant of service connection for asbestosis, which is the basis of the current appeal.  

A February 2010 treatment record from Dr. T.E. reflects that the Veteran reported that he was diagnosed with asbestosis in 1971, about six to eight months after he was diagnosed with sarcoidosis.  

The crux of the Veteran's claim is that he believes he was misdiagnosed with sarcoidosis during service and that, considering the advances in medicine and medical technology, the diagnosis of sarcoidosis in 1971 may not have been accurate.  The Veteran has specifically stated that, given his military duties as a ship and pipefitter in the Navy, it is more likely than not that he contracted asbestos poisoning in his lungs, which was visible on X-ray during August 1970.  

In this regard, if the Veteran is correct, then he should not have received the 30 percent for service connection for pulmonary and hepatic "sarcoidosis", effective from July 15, 1971, the day following discharge from his first period of active duty.  Simply stated, the Veteran in 1971 was service connected for lung disability, whether one calls it sarcoidosis or asbestosis (the nomenclature or disabilities frequently changes over time), he may not receive compensation for the same problem twice.  In this regard, the Veteran's own argument provides evidence against his. 

A February 2010 treatment record from Dr. T.E. reflects that the Veteran has also reported that he was diagnosed with asbestosis in 1971, about six to eight months after he was diagnosed with sarcoidosis.  

Based upon a complete review of the evidentiary record, the Board finds that December 8, 2003, is the earliest effective date assignable for the grant of service connection for asbestosis a 30 percent disability rating for asbestosis in this case.  

As noted, the Veteran has asserted that service connection for asbestosis should be granted from August 1970, the first time he believes asbestosis was shown by radiographic evidence, or, in the alternative, from 1978, following his second period of active duty.  In support of his claim, the Veteran has asserted that he was misdiagnosed with sarcoidosis during service and that asbestos-related changes were visible on X-ray during service.  

The evidence shows that the Veteran filed a claim seeking service connection for a respiratory disorder, to specifically include pulmonary sarcoidosis, in July 1971, within his first post-service year.  In this regard, the Board notes that, in general, the scope of a claim for benefits is not limited to the specific condition identified by the claimant but is, instead, considered a claim for any disability reasonably encompassed by the claim based upon several factors, including the claimant's description of the claim and symptoms and the information submitted or obtained in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the Veteran's July 1971 claim for benefits included pulmonary sarcoidosis and any other respiratory disability reflected in the record.  

However, the evidence of record at the time of the July 1971 rating decision only contained evidence, findings, and diagnoses of pulmonary sarcoidosis, with no mention or suggestion that the symptoms experienced by the Veteran or clinical findings represented on X-ray were consistent with asbestosis or any other asbestos-related disability.  The Veteran did not file a notice of disagreement with the RO's determination in the August 1971 rating decision and, thus, it became final in the absence of clear and unmistakable error.  Clear and unmistakable error has not been asserted or shown in this case, and therefore an effective date earlier than August 1971 is legally precluded.

Following the August 1971 rating decision, the Veteran did not submit any communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit involving a respiratory disability until December 8, 2003, when he filed his claim seeking an increased rating for service-connected sarcoidosis.  In addition, the Board finds that entitlement to service connection for asbestosis was not established by the evidence of record until February 2004, when a chest X-ray revealed asbestos-related pleural plaque in the left lower lobe.  

In fact, the first time a diagnosis of asbestosis is shown in the record is in February 2004, when a VA chest X-ray revealed findings consistent with asbestos-related pleural plaque in the left lower lobe.  Thereafter, the medical evidence of record shows that the Veteran's diagnosis of asbestosis was continued, with no mention by the Veteran or medical professionals that a diagnosis of asbestosis was rendered or warranted prior to February 2004.  

Despite the Veteran's assertions that asbestosis was visible on X-ray in August 1970 and diagnosed in 1971, his lay assertions in this regard are not considered competent, credible or probative because there is no medical evidence of record showing a diagnosis of, or findings consistent with, asbestosis until February 2004 and asbestosis is not the type of disability on which a lay person is capable of providing a diagnosis, given that it is not capable of observation or report by a lay person.  Further, there is simply nothing to support such a finding in the record.  In this regard, the Veteran was in treatment for his lung problem and for many years there was no references to asbestosis.     

In evaluating this claim, the Board notes that it is theoretically possible that the Veteran was misdiagnosed with sarcoidosis during service; however, this assertion is not supported by the medical evidence of record, which is considered the most competent, credible, and probative evidence of record regarding the Veteran's diagnoses.  Indeed, the Board finds that the medical evidence showing diagnoses of pulmonary and hepatic sarcoidosis during service is more credible than the Veteran's lay assertion of misdiagnosis, as it was generated and evaluated contemporaneously with treatment during service.  In addition, the Board notes that no medical professional has reviewed the Veteran's medical records and determined that the findings shown on x-ray during service or thereafter more appropriately represent asbestosis (until February 2004), as opposed to sarcoidosis.  In fact, the Board finds highly probative that a physician who evaluated the Veteran's rib and chest x-ray in February 1989 specifically stated that it is less likely that the calcified plaques shown on x-ray were from asbestos exposure.  See February 1989 rib and chest x-ray.  

Further, even if, somehow, he was misdiagnosed in the 1970's, the Veteran was service connected for his lung disability and the impact his lung disability had on his ability to function, in 1971 (the record indicates no other separate nonservice connected problem that was not receiving compensation in 1971 associated with the Veteran's lungs).  Therefore, the Veteran was being compensation for his lung problem, no matter what it was called, in the 1970's.  Consequently, the Veteran cannot receive more compensation for a lung problem that was already being compensated for at that time due to some form of alleged misdiagnoses.

In sum, the most competent, credible, and probative evidence of record does not establish entitlement to service connection for asbestosis until February 2004, after the Veteran filed his claim seeking an increased rating for service-connected sarcoidosis in December 2003 and after he filed a claim seeking service connection for asbestosis in April 2004.  Therefore, the effective date for service connection for asbestosis can be no earlier than December 2003.  

In summary, and based on the foregoing reasons and bases, the Board finds that the proper effective date for the award of service connection for asbestosis is December 8, 2003, and the benefit-of-the-doubt is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the Board notes that the Veteran is challenging the initial effective date assigned following the grant of service connection.  In Dingess, supra, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that the VCAA duty to notify was satisfied with respect to the issue of service connection for asbestosis by way of a letter sent to the Veteran in June 2004 that fully addressed all required notice elements and was sent prior to the grant of service connection.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  

Thus, because the notice that was provided to the Veteran in June 2004 (before service connection was granted) was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims on appeal.  The RO has obtained the Veteran's all treatment records identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty to assist the veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  



ORDER

Entitlement to an effective date earlier than December 8, 2003, for the grant of service connection for asbestosis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


